Citation Nr: 1210836	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-03 077	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a left knee disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2009, the Veteran testified at a personal hearing before the undersigned.  A copy of the transcript of that hearing is of record.  The Board, in pertinent part, remanded the issue on appeal for additional development in March 2010.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A left knee disability was not manifest during active service, left knee arthritis was not manifest within one year of active service, and a left knee disability is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in May 2007 and December 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the May 2007 VA correspondence.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, Social Security Administration (SSA) records, and the Veteran's statements and testimony in support of his claim.  Although in correspondence dated in January 2011 the Veteran asserted, in essence, that VA had improperly disposed of evidence demonstrating that he had been discharged from service under a medical condition, there is no evidence of record tampering in this case and his DD Form 214 MC (1900) shows he, in fact, received a convenience of the government discharge.  The Board finds no merit to his claim that VA had improperly disposed of pertinent records.  

In correspondence dated in January 2011 the Veteran reported that the first diagnosis of military injury for his left knee was provided by W.T.Y.  The Board notes, however, that the Veteran was advised several times over the course of this appeal that authorization was required for VA assistance in obtaining private medical evidence in support of his claim.  The Veteran has provided no such authorization for any records possibly in the possession of W.T.Y.  Nor has he identified any other existing evidence warranting additional VA assistance.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

VA regulations also provide that a medical examination or medical opinion is necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has held, however, that VA was not required to provide a medical examination when there was no credible evidence establishing an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In this case, the Veteran contends that he injured his left knee during service in September 1968 and that he re-injured the knee at Camp Pendleton, California, in February 1969.  The Board finds, however, that the Veteran's statements asserting that he sustained injuries in service resulting in a torn anterior cruciate ligament are not credible.  His statements as to having sustained a significant left knee injury are inconsistent with the service department examination findings reported in June 1969 and in March 1970.  He has provided no supporting evidence demonstrating an actual event, injury, or disease in service related to his claim nor evidence of a disease or symptoms of a disease manifest during an applicable presumptive period.  There is no credible evidence establishing an event, injury, or disease to the left knee in service.  Therefore, an examination as to this matter is not required.  The available medical evidence is sufficient for an adequate determination.  

The Board has reviewed the record and finds the Veteran was afforded due process in the development of evidence through testimony.  At his hearing he was afforded the opportunity to present testimony, evidence, and argument and demonstrated actual knowledge of the issue on appeal and of the type of evidence necessary to substantiate his claim.  The transcript reveals an appropriate colloquy between the Veteran and the Acting Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, service treatment records are negative for complaint, treatment, or diagnosis for a left knee disorder.  Records show the Veteran underwent a physical examination in June 1969 and was found to have no clinical abnormalities to the lower extremities.  His March 1970 separation examination also revealed no abnormalities to the lower extremities.  

In his April 2007 application for VA compensation benefits the Veteran reported that he injured his left knee during service at Parris Island, South Carolina, in September 1968 and that he re-injured the knee at Camp Pendleton, California, in February 1969.  In a July 2007 statement he stated injuries were incurred while climbing ropes and running.  In his May 2008 notice of disagreement he stated he had torn the anterior cruciate ligament in his left knee climbing ropes at Parris island and that a few years after service he saw a physician, Dr. Y., who had provided an anterior cruciate ligament tear diagnosis.  He stated he had gone for years with a crooked leg and experiencing intense pain before undergoing a total knee replacement.  In a January 2009 VA Form 9 he reported that he had lived with pain for eight to ten years and in the mid-1980's Dr. Y. told him his pain was due to a torn anterior cruciate ligament in the military.  

In support of his claim the Veteran provided copies of private treatment records including a March 1997 report which noted he was recovering from a left ankle fracture sustained in an automobile accident.  The physician noted the Veteran had been advised to return if he had any further problems with his knee or ankle.  An October 1997 report noted the Veteran complained of left knee pain and that he stated he had "pain for years from the military" with knee pain all the time.  The Veteran also stated that he had noticed increasing deformity in the leg with a bowleg deformity and some looseness of the knee.  The report noted that he was an avid golfer.  An examination revealed a five degree flexion contracture of the left knee and obvious varus alignment.  An X-ray study revealed advanced arthritic changes with complete loss of medial joint space and significant patellofemoral arthritis.  A subsequent August 1998 report noted a prior surgical history including left knee anterior cruciate tear in 1969 that was not repaired.  Records indicate the Veteran underwent a left total knee replacement in 1999 or 2000.

In a January 2011 statement the Veteran's spouse reported that his health had deteriorated over the previous three years.  She stated that he had walked on his knee until he could no longer walk.  

Based upon the evidence of record, the Board finds that a left knee disability was not manifest in active service, that arthritis was not manifest within one year of active service, and that a left knee disability is not shown to have developed as a result of injury or disease during active service.  There is no competent evidence of arthritis having been manifest until many years after service.  Although private treatment records dated in October 1997 provided a diagnosis of advanced osteoarthritis to the left knee and noted the Veteran reported he had pain which had continued since service, the physician provided no additional comments as to the etiology of the present disorder.  The Court has held that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board finds the October 1997 report is not competent medical evidence of left knee symptoms having continued since active service.

While the Veteran is competent to provide evidence as to symptoms he experienced during and after service and as to some medical matters, diagnoses of an anterior cruciate ligament tear or osteoarthritis and the question of a relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to provide.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The Board finds that neither the Veteran's statements as to having sustained a left knee anterior cruciate ligament tear during service nor his report of having been told by a physician a few years after service that his knee pain was due to a military injury are competent medical evidence.  

The Board also finds that the Veteran's statements asserting that he sustained left knee injuries during active service and endured pain for many years after service are inconsistent with his physical examination findings during active service and with the post-service medical evidence that he had been an avid golfer.  His statements as to having experienced a continuity of symptomatology since active service are not credible based upon the available evidence.  In the absence of credible evidence demonstrating an event, injury, or disease during active service and competent evidence relating a present left knee disability to service, the Board finds entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


